Citation Nr: 0708563	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  06-30 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1948 to 
September 1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).

Procedural history

In April 2005, the RO received the veteran's claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus, together with his claim of entitlement to TDIU.  
A June 2005 rating decision subsequently granted service 
connection for bilateral hearing loss and tinnitus, assigning 
50 and 10 percent disability ratings, respectively.  The 
veteran did not appeal either rating.
Entitlement to TDIU was thereafter denied in a September 2005 
rating decision, which the veteran duly appealed.

The record reflects that a motion to advance this case on the 
docket was filed on the on the veteran's behalf by his 
representative in January 2007.  Taking into consideration 
the veteran's advanced age, his motion for advancement on the 
docket was granted.  See 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include 
bilateral hearing loss, evaluated as 50 percent disabling, 
and tinnitus, evaluated as 10 percent disabling.  A combined 
disability rating of 60 percent is in effect.

2.  The medical and other evidence of record does not 
demonstrate that the veteran's service-connected disabilities 
render him unable to secure or follow a substantially gainful 
occupation.  


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issues on appeal.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that a letter was 
sent to the veteran in July 2005 which was specifically 
intended to address the requirements of the VCAA.  The July 
2005 letter from the RO specifically notified the veteran 
that in "order to support your claim for [TDIU], the 
evidence must show:

?	that your service-connected disability or disabilities 
are sufficient, without regard to other factors, to 
prevent you from performing the mental and/or physical 
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1948 to 
September 1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).

Procedural history

In April 2005, the RO received the veteran's claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus, together with his claim of entitlement to TDIU.  
A June 2005 rating decision subsequently granted service 
connection for bilateral hearing loss and tinnitus, assigning 
50 and 10 percent disability ratings, respectively.  The 
veteran did not appeal either rating.
Entitlement to TDIU was thereafter denied in a September 2005 
rating decision, which the veteran duly appealed.

The record reflects that a motion to advance this case on the 
docket was filed on the on the veteran's behalf by his 
representative in January 2007.  Taking into consideration 
the veteran's advanced age, his motion for advancement on the 
docket was granted.  See 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include 
bilateral hearing loss, evaluated as 50 percent disabling, 
and tinnitus, evaluated as 10 percent disabling.  A combined 
disability rating of 60 percent is in effect.

2.  The medical and other evidence of record does not 
demonstrate that the veteran's service-connected disabilities 
render him unable to secure or follow a substantially gainful 
occupation.  


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issues on appeal.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that a letter was 
sent to the veteran in July 2005 which was specifically 
intended to address the requirements of the VCAA.  The July 
2005 letter from the RO specifically notified the veteran 
that in "order to support your claim for [TDIU], the 
evidence must show:

?	that your service-connected disability or disabilities 
are sufficient, without regard to other factors, to 
prevent you from performing the mental and/or physical 
tasks required to get or keep substantially gainful 
employment

AND

?	generally, you meet certain disability percentage 
requirements as specified in 38 Code of Federal 
Regulations 4.16 (i.e. one disability ratable at 60 
percent or more, OR more than one disability ratable at 
40 percent or more and a combined rating of 70 percent 
or more)" 

(emphasis as in original).

The same letter further advised that in "order to support 
your claim for an extra-schedular evaluation based on 
exceptional circumstances, the evidence must show:

?	that your service-connected disability or disabilities 
present such an exceptional or unusual disability 
picture, due to such factors as marked interference with 
employment or frequent periods of hospitalization, that 
application of the regular schedular standards is 
impractical."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the July 
2005 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records from any 
Federal agency" including "records from the military, VA 
Medical Centers (including private facilities where VA 
authorized treatment), or the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by any Federal agency" including records from "State 
or local governments, private doctors and hospitals, or 
current or former employers."  This letter also notified the 
veteran that VA "will provide a medical examination for you, 
or get a medical opinion, if we determine it is necessary to 
decide your claim."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The July 2005 letter notified the veteran that he "must give 
us enough information about the evidence so that we can 
request it from the person or agency that has it . . . [i]t 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the July 2005 letter instructed the veteran to 
"[c]omplete and return an enclosed VA Form 21-4142, 
Authorization and Consent to Release Information, for each 
heath care provider so that we can obtain treatment 
information.  You may want to obtain and send us the 
information yourself."  

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The July 2005 letter included notice that "[i]f there is any 
other evidence or information that you think will support 
your claim, please let us know . . . [i]f you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This request complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In the instant case, elements (1), (2), and (3) are not at 
issue as the veteran has already been service-connected for 
hearing loss and tinnitus.  Moreover, element (5), effective 
date, is rendered moot by the Board's denial of entitlement 
to TDIU herein.  In other words, any lack advisement as to 
that element is meaningless, because an effective date is 
not, and cannot be, assigned in the absence of entitlement to 
TDIU.  As will be explained in greater detail below, 
the veteran's claim is being denied based on element (4), the 
degree of disability and its effect on employability.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to this crucial 
element.  

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes several statements from the 
veteran and his representative together with the report of a 
June 2005 VA audiological examination.  The veteran and his 
representative have not identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of that 
statute.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran indicated in his substantive 
appeal that he did not want a hearing before the Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities be 
rated totally disabled.  38 C.F.R. § 4.16 (2006).  A finding 
of total disability is appropriate "when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2006).

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the non-disabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a) (2006).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a) (2006).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a 
veteran's employability, consideration may be given to his 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or 
impairment caused by nonservice-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19 (2006).

Entitlement to TDIU on either a schedular or extraschedular 
basis requires that unemployability be the result of service-
connected disability only.  See 38 C.F.R. § 4.16 (2006).



Analysis

As discussed in the law and regulations section above, TDIU 
may be awarded on either a schedular basis or an 
extraschedular basis.  As explained below, in this case only 
the schedular basis need be considered. 

Schedular basis

Service connection is currently in effect for bilateral 
hearing loss, which is evaluated as 50 percent disabling, and 
tinnitus, which is evaluated as 10 percent disabling.  These 
are his only service-connected disabilities.  Because these 
disabilities affect the same body system, they are treated as 
one disability for purposes of TDIU.  See 38 C.F.R. 
§ 4.16(a)(2) (2006).  The combined 60 percent rating 
therefore meets the schedular criteria for entitlement to 
TDIU.  See 38 C.F.R. § 4.16(a) (2006) [if there is only one 
such disability, this disability shall be ratable at 60 
percent or more].  

The key question before the Board is therefore whether the 
veteran is unable to secure and follow a substantially 
gainful occupation as a result of his service-connected 
hearing loss and tinnitus.  After a review of the record, the 
Board finds that such level of impairment has not been shown.

The record reveals that the veteran retired in the mid-1990s 
after a 40-year career as an accountant.  He contends that 
his impaired hearing would prevent him from returning to this 
profession as interacting with clients would be extremely 
difficult.  He further maintains that since he is not trained 
in any other profession, his service-connected disabilities 
render him essentially unemployable.  

The crucial inquiry for the Board, however, is not whether 
the veteran is able to pursue his profession of choice, or 
indeed any particular job.  Instead, the Board must inquire 
as to whether the veteran can secure and follow a 
substantially gainful occupation in a more general sense.  
See Moore, supra.

While the veteran's hearing loss would undoubtedly make 
interaction with clients more difficult, there is no 
indication in the record that he is unable to communicate 
effectively or to carry on a conversation or to understand 
what is being said to him.  To the contrary, the record 
indicates that hearing aids appear to have been of assistance 
to the veteran in this area.  Thus, although the veteran may 
occasionally have to ask others to repeat themselves in 
conversation, there is no indication that he would be unable 
to understand others or to communicate effectively with them.  

Even assuming for the sake of argument that the veteran could 
not work as an accountant due to his service-connected 
disabilities (and as discussed above the Board has not so 
concluded), there is no objective evidence that he could not 
otherwise engage in substantially gainful employment.  While 
Board must consider the veteran's previous work experience 
and level of education in evaluating his employability, such 
does not mean that if the veteran is unable to continue in 
one particular field, he is per se entitled to TDIU.  
Although the veteran requires hearing aids, he is not deaf or 
so limited in his ability to hear as to be unable to 
effectively communicate.  There are any number of positions 
in the workforce, including those in a professional office 
environment, which do not require constant client interaction 
and are more amenable to someone with limited hearing.  

In short, although the veteran undoubtedly experiences 
ringing in the ears and impaired hearing, the record does not 
reveal that he is unable to communicate or that his 
disabilities somehow preclude employment otherwise.  Although 
the veteran's hearing problems may render employment, as an 
accountant or otherwise, more difficult, the service-
connected disabilities do not preclude employment.  
The disabilities which are present are in fact compensated at 
the 60 percent level.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired]. 
Entitlement to TDIU is not warranted on a schedular basis.  

Extraschedular basis

Referral to the Director of the Compensation and Pension 
Service for extraschedular consideration in TDIU claims 
applies only to those TDIU claims that do not meet the 
percentage standard set forth in 38 C.F.R. § 4.16(a).  See 38 
C.F.R. §§ 3.321(b), 4.16(b) (2006).  Because the veteran 
meets the schedular criteria for entitlement to TDIU under 38 
C.F.R. § 4.16 (a), the question of an extraschedular 
entitlement under 38 C.F.R. § 4.16 (a) need not be addressed.  
See Stevenson v. West, 17 Vet. App. 91 (1999); Beaty v. 
Brown, 6 Vet. App. 532 (1994); McNamara v. Brown, 14 Vet. 
App. 317 (1994) [noting that "section 4.16(b) of title 38, 
Code of Federal Regulations, provides a discretionary 
authority for a TDIU rating in cases where § 4.16(a) does not 
apply" (emphasis added)].

Accordingly, the matter of the veteran's entitlement to TDIU 
does not warrant referral to the Director of the VA 
Compensation and Pension Service for extraschedular 
consideration under 38 C.F.R. § 4.16(b).

Conclusion

For the reasons and bases expressed above, the Board finds 
that a preponderance of the evidence is against the veteran's 
TDIU claim.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to TDIU is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


